Atkinson, J.
1. In cases falling within the jurisdiction of the Court of Appeals, mere error by that court in deciding questions of law, or in applying principles announced in the decisions of the Supreme Court (which, under the constitution of this State, are binding' upon the Coprt of Appeals as precedents), or in applying the provisions of the Federal constitution, will not authorize a court of equity to set aside the decision of the Court of Appeals.
2. Applying the ruling stated in the preceding note, the judge did not err in dismissing the petition on general demurrer.

Judgment affirmed.


All the Justices concur, except Gilbert, J., absent on account of sickness.

Colquitt & Conyers, for plaintiff.
Horton Brothers 'and Anderson, Rountree ■& Crenshaw, for defendant.